PER CURIAM
This case is before the court on employer’s petition for judicial review of an order of the Workers’ Compensation Board determining claimant’s claim to be compensable. At the request of claimant, the case was held in abeyance pending the court’s decision in a case presenting similar issues: Aetna Casualty Co. v. Aschbacher, 107 Or App 494, 812 P2d 844 (1991). By letters to the court, employer has requested a decision in its favor and claimant has requested that the case be remanded to the Board for reconsideration in light of the Aschbacher decision. We treat claimant’s letter as a concession of error, and we accept the concession. See SAIF v. Basham, 112 Or App 6, 827 P2d 204 (1992).
Reversed and remanded for reconsideration.